1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     matthew_bockmon@fd.org
5
6    Attorney for Defendant
     KASIE R. LYDELL
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )    Case No. 6:18-mj-032 JDP
11                                               )
         Plaintiff,                              )
12                                               )    STIPULATION AND ORDER
            v.                                   )    TO CONTINUE CHANGE OF PLEA
13                                               )
     KASIE R. LYDELL,                            )    Date: February 26, 2019
14                                               )    Time: 10:00 a.m.
         Defendant.                              )    Judge: Hon. Jeremy D. Peterson
15                                               )
                                                 )
16
            IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel that the change of plea and sentencing hearing currently scheduled for
18
     February 26, 2019, may be continued to March 19, 2019 at 10:00 a.m.
19
            The reason for the continuance is that the Redding Courthouse does not have video
20
     equipment available for Ms. Lydell to appear by video teleconference. Courtroom Clerk, Christy
21
     Pine, has indicated the equipment needs to be ordered by the technical department and installed.
22
     There is no estimated time when the equipment will be received nor when the technical
23
     department will have time to travel to Redding, California to install it.
24
                                                     Respectfully Submitted,
25
                                                     HEATHER E. WILLIAMS
26                                                   Federal Defender
27   Dated: February 20, 2019                        /s/ Matthew C. Bockmon_______________ __
                                                     MATTHEW C. BOCKMON
28                                                   Assistant Federal Defender
                                                     Attorney for KASIE LYDELL
                                                       -1-
1                                             McGREGOR SCOTT
                                              United States Attorney
2
3    Dated: February 20, 2019                 /s/ Matthew C. Bockmon for S. St. Vincent
                                              SUSAN ST. VINCENT
4                                             Legal Officer
5
6                                           ORDER
7             GOOD CAUSE APPEARING, the Court continues the Plea and Sentence to March 19,
8    2019 at 10:00 a.m.
9
10   IT IS SO ORDERED.
11
12   Dated:     February 21, 2019
                                                  UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
